J-S78038-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                   Appellee                :
                                           :
          v.                               :
                                           :
TERRANCE PRATT,                            :
                                           :
                   Appellant               :   No. 978 WDA 2017

               Appeal from the Judgment of Sentence June 21, 2017
                  in the Court of Common Pleas of Fayette County
                Criminal Division at No(s): CP-26-CR-0000938-2016

BEFORE:        OLSON, DUBOW, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:            FILED JANUARY 31, 2018

      Terrance Pratt (Appellant) appeals from the judgment of sentence of

an aggregate term of two to four years of incarceration imposed following

his convictions for numerous drug and firearm-related offenses. We affirm.

      We provide the following background.        Pennsylvania State Trooper

Adam Sikorsky was on routine patrol on March 17, 2016, when he initiated a

traffic stop with a vehicle that was travelling at night in a high-crime area.

The vehicle “pulled over in a parking spot without using a turn signal” and

Trooper Sikorsky initiated a traffic stop for that traffic code violation. N.T.,

6/6/2017, at 24. Appellant was the driver of that vehicle. Trooper Sikorsky

observed Appellant as appearing “nervous” and “visibly shaking.” Id. at 26.

Trooper Sikorsky also saw “a prescription bottle in [Appellant’s] front hoodie

pocket.” Id.      When asked about the bottle, Appellant “took it out of his



*Retired Senior Judge assigned to the Superior Court.
J-S78038-17

pocket and handed it” to Trooper Sikorsky. Id. The bottle had Appellant’s

name on it and was a prescription for Suboxone strips; however, Trooper

Sikorsky also noticed “three smaller pills … on the bottom” of the bottle for

which “he did not have a prescription.” Id. at 26-27.          When Trooper

Sikorsky asked Appellant to step out of the vehicle, Trooper Sikorsky

“noticed a large ball in [Appellant’s] right pocket.” Id. at 28.      Trooper

Sikorsky could see that “it was a large amount of cash in his pocket.” Id.

Trooper Sikorsky then asked Appellant if he could search the vehicle, and

Appellant consented to the search.

        Upon searching the vehicle, Trooper Sikorsky “found unused stamp

bags.”1 Id. at 30. He also found “a silver black [spring-loaded] knife,” which

is illegal in Pennsylvania. Id. at 31.       Trooper Sikorsky secured the

contraband and handcuffed Appellant.       While he was being handcuffed,

Appellant “drop[ped] pills onto the ground.”2 Id. at 33.    Trooper Sikorsky

recovered the pills.    Appellant was then transported to the barracks for

processing and was later released from custody.

        During his interaction with Appellant, Trooper Sikorsky learned that

Appellant’s traffic stop occurred in front of the home where he lived.

Trooper Sikorsky applied for and received a search warrant for the home.




1   These were 16 empty, unused stamp bags labeled “focus.” Id. at 32.

2 The mobile video recording recovered from Trooper Sikorsky’s patrol car
showed Appellant dropping these pills.

                                     -2-
J-S78038-17

            The affidavit of probable cause was based on the traffic
      stop which took place in front of the residence and information
      he had received regarding drug activity at the residence. The
      warrant was executed at approximately 9:45 a.m. [Appellant’s]
      father, Vincent Pratt, answered the door and invited police into
      the residence where they informed him they were looking for
      [Appellant].   Police could hear what sounded like someone
      running on the second floor, so they proceeded upstairs to
      [Appellant’s] bedroom. Ultimately, they seized twenty-seven
      (27) items, which included firearms, marijuana, heroin, cocaine,
      amphetamines, Clonazepam, and methamphetamines. While in
      the room, they observed the bag [Appellant] was carrying at the
      time of the traffic stop and an envelope addressed to him with
      one hundred [and] fifty (150) unused stamp bags contained in it.

Suppression Court Opinion, 3/15/2017, at 3 (unnecessary capitalization

omitted).

      These items were found in various places throughout the house,

including Appellant’s attic bedroom, a bathroom, the kitchen, a mudroom,

and the garage.     Police arrested Appellant and sent all contraband for

testing.    Appellant was charged with numerous drug and weapon related

charges based upon the results of the testing.

      Counsel for Appellant filed an omnibus pretrial motion challenging the

validity of the traffic stop, seeking to suppress Appellant’s statements to

police, and requesting dismissal of the case.    The trial court conducted a

suppression hearing, and granted in part and denied in part the motion.

Specifically, the trial court concluded that any statements made by Appellant

while in custody were inadmissible. Id. at 13.

      A jury trial was held from June 6 to 8, 2017.     At the trial, Trooper

Sikorsky testified as outlined above.      In addition, the Commonwealth

                                    -3-
J-S78038-17

presented testimony of other individuals who were involved in the chain of

custody for the evidence, as well as expert testimony regarding drug and

weapon investigations.       In addition, Appellant testified in his defense.    He

testified that the car he was driving was owned by his brother’s wife. He also

testified that the house was owned by his father; his brother also stayed

there; and Appellant stayed there only “occasionally.” N.T., 6/7/2017, at

153. He further testified that his brother was staying at the house on March

17, 2016.

      On June 8, 2017, the jury convicted Appellant of the following

charges: 1) possession with intent to deliver a controlled substance (PWID)

(alprazolam); 2) PWID (buprenorphine); 3) PWID (marijuana); 4) PWID

(cocaine); 5) PWID (amphetamine); 6) PWID (clonazepam); 7) PWID

(methamphetamine); 8) PWID (diazepam); 9) possession of firearms

prohibited (silver revolver); 10) possession of firearms prohibited (shotgun);

11)   possession    of   a   controlled     substance    (Schedule   IV   Controlled

substance); 12) possession of a controlled substance (Schedule II controlled

substance);   13)   possession     of   a   controlled   substance   (Schedule   III

controlled substance); 14) possession of marijuana; 15) possession of drug

paraphernalia; and 16) making, selling, or repairing an offensive weapon. In

addition, the trial court found Appellant guilty of driving while operator’s

privileges are suspended or revoked and a summary traffic offense.




                                          -4-
J-S78038-17

         One June 21, 2017, Appellant was sentenced to an aggregate term of

two to four years of incarceration.         Appellant did not file a post-sentence

motion, and timely filed a notice of appeal appeal. The trial court ordered

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925.       Appellant filed a statement setting forth one

error:    “Was   the   evidence   legally    and   factually   insufficient   to   show

[Appellant] committed the crimes?” Concise Statement of Errors Complained

of on Appeal, 7/6/2017. The trial court authored an opinion, and this matter

is ready for our review.

         On appeal, Appellant states the same issue raised in his concise

statement.3 Appellant’s Brief at 7.           Before we address the merits of

Appellant’s issue, we      consider whether he preserved it for appeal.

Appellant’s Pa.R.A.P. 1925(b) statement does not specify precisely which

elements of which crimes he contends the Commonwealth failed to prove.

This Court has repeatedly required an appellant to specify in the Rule

1925(b) statement the particular element or elements upon which the

evidence was insufficient. See, e.g., Commonwealth v. Roche, 153 A.3d

1063, 1072 (Pa. Super. 2017). “Such specificity is of particular importance

in cases where, as here, the appellant was convicted of multiple crimes each


3 Appellant’s brief also states a second issue: “Did the court err in denying
Appellant[’s] omnibus pretrial motions?” Appellant did not include this issue
in his Pa.R.A.P. 1925(b) statement; therefore, it is waived. See Pa.R.A.P.
1925(c)(4)(vii) (“Issues not included in the Statement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived.”).

                                        -5-
J-S78038-17

of which contains numerous elements that the Commonwealth must prove

beyond a reasonable doubt.” Commonwealth v. Stiles, 143 A.3d 968, 982

(Pa. Super. 2016) (citing Commonwealth v. Garland, 63 A.3d 339 (Pa.

Super. 2013)).       Based upon this Court’s desire to apply Rule 1925 in a

“predictable, uniform fashion,” this Court has determined that waiver applies

even where, as here, the Commonwealth fails to object and the trial court

addresses the issue in its Rule 1925(a) opinion. Roche, 153 A.3d at 1072

(holding that where Roche was convicted of first-degree murder and criminal

conspiracy, a concise statement asserting only that the evidence was

insufficient    to    sustain   these    convictions   resulted   in   waiver);

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015) (holding

that Tyack’s “boilerplate” concise statement declaring “that the evidence was

insufficient to support his conviction” was too vague even where Tyack was

convicted only of one crime); but see Commonwealth v. Laboy, 936 A.2d

1058, 1060 (Pa. 2007) (holding that this Court erred in concluding Laboy

had waived his sufficiency-of-the-evidence issue for lack of specificity where

Laboy was convicted of three crimes in a “relatively straightforward drug

case” where the “evidentiary presentation spans a mere thirty pages of

transcript”).

      Our Supreme Court pointed out in Laboy that “[i]t may be possible in

more complex criminal matters that the common pleas court may require a

more detailed statement to address the basis for a sufficiency challenge.”



                                        -6-
J-S78038-17

Id.   We conclude that this is such a case.     After this three-day jury trial,

Appellant was convicted of possession and PWID of eight different controlled

substances.      While some of those substances are illegal under all

circumstances, others are illegal only if Appellant did not have a valid

prescription.   In addition, some of those controlled substances were found

on Appellant’s person, others were found in a car he was driving, and others

in a house he did not own. In that house, the items were found in various

locations, including an attic bedroom, a bathroom, and the kitchen.          In

addition to the controlled substances, Appellant was charged with firearm-

related offenses.    Again, those firearms were located in various places

throughout the house.

      If ever a case cried out for specificity in a concise statement, it would

be this case.   As demonstrated supra, we have held that appellants have

waived sufficiency-of-the-evidence issues for lack of specificity under much

simpler circumstances. Moreover, this is not a straightforward drug case as

contemplated in Laboy. Based on the foregoing, we conclude that Appellant

has waived his sufficiency-of-the-evidence issue for lack of specificity.

      Because Appellant has waived both issues he argues on appeal, we

affirm his judgment of sentence.

      Judgment of sentence affirmed.




                                     -7-
J-S78038-17



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2018




                          -8-